MEMORANDUM **
California state prisoner Arthur Gas-pard appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Gaspard contends that his constitutional rights were violated when a prosecution witness referred to matters which had been ordered excluded from evidence. We conclude that the state court’s decision rejecting this claim was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d); see also Estelle v. McGuire, 502 U.S. 62, 71-75, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991); Alberni v. McDaniel, 458 F.3d 860, 863-67 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.